Deen, Presiding Judge,
dissenting.
Reading Jackson v. Gershon, 251 Ga. 577, 579 (308 SE2d 164) (1983), a 4-3 case by the Supreme Court holding that the use of nomenclature or “magic words” in a medical expert’s affidavit as to improper treatment and standards utilized are unnecessary if substance is present in the affidavit and record, in conjunction with Hively v. Davis, 181 Ga. App. 733, 734 (353 SE2d 622) (1987), convinces me that the trial court erred in the grant of summary judgment. The latter cited case states that the omission of words such as, “care and skill exercised by the medical profession generally under similar conditions and like circumstances was not fatal to the affidavit.” (Emphasis supplied.)
Dr. Sherman testified that the treatment fell below accepted standards; that the action taken was not in the realm of acceptable medical judgment; that the woman should have been hospitalized and observed and not induced at the time she was; that the doctor failed to come to the hospital and examine the patient; and that the administration of IV oxytocin to induce labor in the patient should not have been done until the doctor’s examination was recorded on the labor and delivery record. Questions for the jury remain.
I am authorized to state that Presiding Judge Banke and Judge Beasley join in this dissent.